This action originated in the court of common pleas of Putnam county. Rufus E. Gilbert died intestate September 12, 1923, leaving Mary A. Gilbert his widow. They were married some time prior to 1865. No children were born of the marriage. At the time of his death, Rufus E. Gilbert held in fee three tracts of land which are designated in the pleadings as tracts Nos. 1, 2, and 3. Tract No. 1 formerly belonged to the father of Rufus E. Gilbert, and the latter inherited one-fourth thereof and purchased the remaining three-fourths from the other heirs. The record shows that tract No. 2 was purchased by and the title was conveyed to Rufus E. Gilbert in 1882, and that tract No. 3 was purchased by and the title conveyed to him in 1865. Mary A. Gilbert died intestate October 30, 1923, and in this *Page 135 
action her heirs and her administrator seek to establish a trust estate in said lands upon the claim that Mary A. Gilbert had provided from her separate estate certain funds which were invested in these lands, both by way of purchase price and paying for improvements thereon, and it was sought to have such portion found and declared to be the property of Mary A. Gilbert and to have partition and distribution made accordingly. The administrator of the estate of Rufus E. Gilbert was also made a party.
The cause was heard in the Court of Appeals on appeal, and that court found "that Rufus E. Gilbert did not hold any of the property, real or personal, in trust for his wife Mary A. Gilbert," and that all of said property, except the one-fourth of tract No. 1, having passed to her in fee, neither her heirs nor her administrator were entitled to an accounting.
The record amply justifies the finding of the Court of Appeals and requires the approval of its conclusion that all such property in question should be partitioned among the parties in accordance with the provisions of Section 8577, General Code, as property possessed by a wife which came to her from her husband by descent under the statute.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 136